Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
In the claim 1 it is not clear to the Examiner if the “predefined limit” relates to the variance OR the “predefined limit” relates to the stationarity OR the “predefined limit” relates to the dynamics of the sensor signal OR whether there is just a single “predefined limit” related to the all three of the variance, stationarity and dynamics of the sensor signal.  The Examiner respectfully requests that the applicant clarify this in their response.
The Examiner notes that the limitation “the predefined limit for the variance, stationarity and dynamics of the sensor signal” lacks antecedent basis.  Does the applicant intend to introduce “a predefined limit” or multiple predefined limits earlier in the claim?
In claim 1 the limitation of “optionally arranged in a chemical plant or in an aircraft” is not clear: is this intended to mean that it must be arranged in one of a chemical plant and aircraft, or does “optionally” permit the sensors to be arranged in some other system which is neither a chemical plant nor an aircraft?
The claim 12 is dependent claim from the claim 1, but the claim 12 does not comprise all the limitations of the Claim 1.  For instance claim 1 comprises the step f) where a correlation is determined, and claim 12 refers to this step f) in “for determining at least one correlation condition by the method according to Claim 1”, but claim 1 is a “method for monitoring at least two redundant sensors”, not a “method for determining at least one correlation condition”, so claim 12 does not comprise all the limitations as recited in claim 1.  The Examiner would appreciate clarification on this in the applicant’s response.


Election/Restrictions
1. This application contains claims directed to the following patentably distinct species:

Species 1 drawn to chemical plant (see Claim 13); class/subclass:  F15B 13/086; F15B 115/2838; G01D 3/08.

Species 2 drawn to Aircraft (see Claim 14); class/subclass: B64D43/02; B32B2605/18.

The species are independent or distinct because different species recite the mutually exclusive characteristics of such species. In addition, these species are not obvious variants of each other based on the current record. 

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: Species 1 recites chemical plants and monitoring and analyzing parameters of the two redundant sensor located on the chemical plants, while Species 2 recites an Aircraft, and further monitoring redundant sensors and analyzing parameters of the sensor located on the aircraft.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

2. Restriction to one of the following inventions is required under 35 U.S.C. 121:

I.	Claim(s) 2 recite potentially patentable details of a moving horizon, in that the standard deviation of a first sensor signal and a further sensor signal respectfully do not exceed a specified stationarity limit for the same period of time, and an average deviation between the sensor signals is compared with an admissible average deviation.

IIa.	Claim(s) 3-5 recite potentially patentable details of a horizon in which there are a minimum number of datapoints is ascertained, characterized by a second time derivative whose absolute value lies above a specified dynamics limit value, with comparing a ratio of cross-correlations with an admissible ratio range.

IIb.	Claim(s) 3 and 6-8 recite potentially patentable details of a horizon in which there are a minimum number of datapoints is ascertained, characterized by a second time derivative whose absolute value lies above a specified dynamics limit value, with maximizing a cross-correlation between standard deviations of sensor signals.

III.	Claim(s) 9 and 10 recite potentially patentable details of determining a spatial distance between a first sensor and a further sensor, and processing one of the signals depending on a volumetric flow measurement and the spatial distance.

Claim 3 is generic to inventions IIa and IIb and will be examined if either IIa or IIb is elected. Claims 1 and 11-14 are generic claims for Groups I, IIa, IIb, and III. Therefore, Claims 1 and 11-14 will be examined regardless of which Group is selected (subject to the election of species requirement between the species of claim 13 and the species of claim 14). 

Inventions I, IIa, IIb, and III are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, the subcombinations do not overlap in scope as can be seen from how they are defined above and how they are described in the specification, and each of the subcombinations has a separate utility of being used to analyze sensor signals by the method which identifies the subcombination, without using the methods related to the other subcombinations.  See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification; 
(b) the inventions have acquired a separate status in the art due to their 
recognized divergent subject matter; 
(c) the inventions require a different field of search (for example, searchingdifferent classes/subclasses or electronic resources, or employingdifferent search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention; 
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KALERIA KNOX whose telephone number is (571)270-5971.  The examiner can normally be reached on M-F 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571)27223022302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KALERIA KNOX/
Examiner, Art Unit 2857

/ANDREW SCHECHTER/
Supervisory Patent Examiner, Art Unit 2857